OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be modified, without costs, by denying the motions of defendants and the third-party defendant for summary judgment insofar as they seek dismissal of plaintiffs Labor Law § 240 (1) claim and, as so modified, affirmed.
Triable issues of fact exist as to whether the defendants provided proper protection under Labor Law § 240 (1). Plaintiffs remaining contentions lack merit.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur in memorandum.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order modified, etc.